Citation Nr: 0932148	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  00-21 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $345.00, plus accrued 
interest thereon.

(The issue of entitlement to service connection for gout; the 
issue of what evaluation is warranted from October 6, 1995, 
for left knee limitation of motion due to a meniscal injury; 
the issue of entitlement to a compensable rating for left leg 
shell fragment wound scars; and the issue of entitlement to 
an increased rating for right knee limitation of motion, due 
to shell fragment wounds, currently evaluated as 10 percent 
disabling will be the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to May 
1978.  The Veteran also performed an additional 8 years, 10 
months, and 23 days of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) Committee on Waivers and Compromises.

In June 2005, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the Seattle, 
RO.  A copy of the transcript is of record.

In March 2006, the Board remanded this claim for further 
development.  The claim is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The amount of overpaid VA disability benefits was 
calculated by the RO as $345.00.  The Veteran does not 
dispute the validity of the debt.

2.  The debt has been liquidated since 2001.

3.  The debt was created as a result of the appellant being 
paid spousal benefits following his divorce.

4.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the Veteran.

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the Veteran, inasmuch as he 
accepted spousal benefits to which he was not entitled 
following his divorce.

6.  Collection of the indebtedness did not defeat the purpose 
of the disability benefit program, or otherwise be 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of VA disability benefits in the 
amount of $345.00 was not against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act do not apply to waiver of indebtedness 
requests.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  The documentation in the claims file shows the RO 
Committee provided the Veteran with all of the information he 
requested in pursuit of his waiver request.

Background

The Veteran was medically retired from the military.  He has 
been receiving VA benefits effectively since May 1978.  In 
November 1994, the Veteran requested benefits for his spouse, 
and she was added as a dependant.  On April 26, 1999, the 
Veteran was divorced.  On May 11, 1999, he submitted a copy 
of his divorce decree to VA which was time-stamped received 
on May 13, 1999.

VA amended the Veteran's disability compensation award in 
August 1999 and provided him with notice of his adjusted 
monthly rate retroactive to May 1, 1999.  Two weeks later, VA 
notified the Veteran that he had erroneously been overpaid in 
the amount of $345.00 for the months during which the 
adjustment was processing.  The Veteran responded in 
September 1999, requesting a waiver.  If the waiver was not 
granted, he alternatively requested that $50.00 per month be 
withheld towards recoupment of the overpayment.

The Veteran's request for a waiver was denied in May 2000.  
Thereafter, the Veteran's offer of repayment was honored, and 
the debt has been liquidated since 2001.

At the time the waiver was requested, the Veteran's Financial 
Status Report indicated that his total monthly net income was 
approximately $2,064.00.  His total monthly expenses were 
approximately $1,942, leaving an excess of $122.00.  His cash 
on hand was listed as $200.00, and he reported owning a 
vehicle worth $2,000.  His total assets were $2,200.00.

In June 2007, the Veteran submitted a current Financial 
Status Report.  The Veteran's total monthly net income was 
listed as approximately $2,855.00.  His total monthly 
expenses were approximately $1,649.50, leaving an excess of 
$1,205.50 per month.  He noted that he had $5,000 cash on 
hand.

Analysis

The Veteran has alleged that the overpayment was the result 
of administrative delay by VA and is therefore invalid.  He 
argues that he provided VA with timely notice of his divorce; 
therefore, he argues the overpayment is VA's fault.  The 
Board disagrees.

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver, and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the . . . 
Government."  The Board also notes that any misrepresentation 
of material fact must be "more than non-willful or mere 
inadvertence."  38 C.F.R. § 1.962(b) (2008).

The Committee found the Veteran to be free from fraud, 
misrepresentation, or bad faith.  See May 2000 Decision on 
Waiver of Indebtedness.  The Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  The Board discerns no evidence in the 
claim file of any intent to deceive or to seek unfair 
advantage by the Veteran in the creation of the indebtedness.  
Thus, the Board, as did the Committee, finds a waiver is not 
precluded by operation of law or regulation.  See 38 C.F.R. § 
1.965(b).

The applicable standard for the Board to apply is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  In evaluating whether the 
principles of equity and good conscience necessitate a 
favorable waiver decision, the Board must consider all of the 
specifically-enumerated elements applicable to a particular 
case.  See Ridings, 6 Vet. App. at 546.  They are: (1) 
whether actions of the debtor contributed to the creation of 
the debt, (2) whether collection would deprive the debtor or 
the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a).

The Board finds that the Veteran's actions contributed to the 
creation of the debt.  He was divorced in May 1999 and 
provided timely notice to VA, which was received on May 13, 
1999.  As the adjustment was processing, VA continued to pay 
the dependent rate in May, June, and July.  Significantly, 
the Veteran accepted and kept those payments.  In his June 
2005 hearing, the Veteran stated that the reason he kept the 
payments was because he had no idea whether he had been 
granted another award during that period.  He also noted that 
he was awaiting "back pay" from VA at that time.  The 
record does not support either of these contentions.  
Furthermore, the Veteran acknowledged in his testimony that 
he was aware that "VA is understaffed . . . [and he doesn't] 
hold them to their speediness or lateness."  The Veteran had 
actual knowledge that administrative delays occur, and it 
would have been quite reasonable for him to know that that he 
was being overpaid while VA was processing his adjustment.

The second element concerns "balancing of faults." 38 C.F.R. 
§ 1.965(a)(2).  This element requires weighing the fault of 
the debtor against the fault of VA.  In that regard, while VA 
arguably could have acted with greater dispatch, the 
Veteran's fault was clearly more significant.  While the 
Veteran timely informed VA of his divorce, he was at fault 
for keeping any overpayment while being aware that his 
adjustment was pending.  He mailed his divorce decree at the 
beginning of May, and it was received by VA in mid-May.  The 
Veteran was aware that his payments would decrease once VA 
processed his adjustment.  For May, June, and July, he 
received the exact same amount as he had been receiving with 
a dependant, and the Veteran accepted the higher rate of 
compensation.  Considering the large volume of claims handled 
by VA, particularly during a time of war, the Board finds 
that VA processed his adjustment in a timely manner, and any 
belief by the Veteran that the delay was unfairly excessive 
is unreasonable.

The Board also finds that collection of the debt would not 
deprive the Veteran of his basic necessities.  The collection 
of the debt already occurred, and the Veteran was able to 
make these payments.  He also requested a withholding of $50 
per month, and his leftover balance at the end of the month 
was in excess of that amount.  Therefore, the Veteran was not 
deprived of basic necessities.

The evidence further shows that the Veteran would be unjustly 
enriched by waiving the debt.  Additionally, there is no 
indication that the Veteran changed his position to his 
detriment due to the receipt of an additional payment in 
benefits of $345.00.  Finally, recovery of the Veteran's 
$345.00 of overpayment would not nullify the objective for 
which the benefits were intended as he was not eligible to 
receive a spousal allowance after divorce.

After weighing all of the factors described at 38 C.F.R. § 
1.965(a), the Board finds that recovery of the debt was not 
against equity and good conscience.


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $345.00, plus accrued 
interest thereon, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


